Exhibit FOR IMMEDIATE RELEASE Contact: Gerard P. Cuddy President and Chief Executive Officer (215) 864-6000 BENEFICIAL MUTUAL BANCORP, INC. ANNOUNCES THE APPOINTMENT OF A CHIEF FINANCIAL OFFICER PHILADELPHIA, PENNSYLVANIA, June17, 2010 - Beneficial Mutual Bancorp, Inc. (Nasdaq: BNCL)(the "Company"), the parent company of Beneficial Bank (the "Bank"), today announced that Thomas D. Cestare has been named Executive Vice President and Chief Financial Officer of both the Company and the Bank. " We are pleased to welcome Tom to Beneficial.He brings a strong range of financial experience as well as a solid reputation," said Gerard P. Cuddy, President and Chief Executive Officer of Beneficial Mutual Bancorp, Inc."We are confident his skill set and expertise will contribute to Beneficial's continued stability and growth." Mr.
